                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                           WESTERN DIVISION (TOLEDO)

 ROSA ACOSTA, et al.                        )   CASE NUMBER: 3:18-cv-02547-JJH
                                            )
                        Plaintiffs,         )   JUDGE JEFFREY J. HELMICK
 vs.                                        )
                                            )   NOTICE OF APPEARANCE OF
 505 FOODS LLC, d/b/a LUST                  )   COUNSEL ON BEHALF OF
 GENTLEMEN’S CLUB, et al.,                  )   DEFENDANTS SCAR HOLDINGS-
                                            )   OHIO, LLC (SCAR HOLDINGS, LLC)
                       Defendants.          )   d/b/a LUST GENTLEMEN’S CLUB,
                                            )   AND 505 FOODS-ALEXIS RD., LLC
                                            )   d/b/a LUST GENTLEMEN’S CLUB

       The Court and all parties will please take notice that Edward D. Papp, Esq., Steven J. Hupp,

Esq., Margo S. Meola, Esq., and Christopher F. Mars, Esq. of the law firm of Bonezzi Switzer

Polito & Hupp Co. L.P.A., herein enter their appearance as counsel of record for Defendants SCAR

HOLDINGS-OHIO, LLC (SCAR HOLDINGS, LLC), d/b/a Lust Gentlemen’s Club, and 505

FOODS-ALEXIS RD., LLC, d/b/a Lust Gentlemen’s Club.

                                             /s/ Edward D. Papp
                                             EDWARD D. PAPP (0068574)
                                             STEVEN J. HUPP (0040639)
                                             MARGO S. MEOLA (0065555)
                                             CHRISTOPHER F. MARS (0091604)
                                             Bonezzi Switzer Polito & Hupp Co. L.P.A.
                                             1300 East 9th Street, Suite 1950
                                             Cleveland, Ohio 44114-1501
                                             Phone: (216) 875-2767
                                             Fax: (216) 875-1570
                                             Email: epapp@bsphlaw.com
                                                    shupp@bsphlaw.com
                                                    mmeola@bsphlaw.com
                                                    cmars@bsphlaw.com
                                             Attorneys for Defendants SCAR HOLDINGS-OHIO,
                                             LLC (SCAR HOLDINGS, LLC), d/b/a Lust
                                             Gentlemen’s Club, and 505 FOODS-ALEXIS RD.,
                                             LLC, d/b/a Lust Gentlemen’s Club
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of January, 2019, a copy of the foregoing document was

filed electronically pursuant to Civ. R. 5(B)(2)(f). Notice of this filing will be sent via operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.


                                               /s/ Edward D. Papp
                                               EDWARD D. PAPP (0068574)
                                               STEVEN J. HUPP (0040639)
                                               MARGO S. MEOLA (0065555)
                                               CHRISTOPHER F. MARS (0091604)
                                               Bonezzi Switzer Polito & Hupp Co. L.P.A.
